--------------------------------------------------------------------------------

Exhibit 10.1
 


R E X A H N    P H A R M A C E U T I C A L S,   I N C.
9620   Medical Center Drive,  Rockville,  MD 20850
Tel. 240-268-5300   Fax. 240-268-5310   www.rexahn.com
 
August 12, 2008


Ms. Michele Kang
CEO
Cognosante, Inc.
7921 Jones Branch Drive, Suite 106
McLean, Virginia  22102-3332


Re:  Consulting Agreement


Dear Michele:


This Letter Agreement (the “Agreement”) sets forth the terms and conditions of
the engagement of you by Rexhan Pharmaceuticals, Inc. (the "Company") to provide
certain consulting service to the Company (the “Service”).
 
As you are aware, the Company is in the phase of rapid growth and
transformation.  In particular, the Company will be challenged as it pursues
corporate growth, possible acquisition, combination, hiring of executive teams,
and other general business matters.  The Service that we hope to obtain from you
includes general business consulting in regard to these matters and other
matters as may be reasonably requested by myself and Ted Jeong.
 
As discussed, you will be expected to personally spend eight hours (one working
day) per week in providing the Company with the Service.  We do not necessarily
expect you to be physically available at our Company premises in Rockville,
Maryland while providing the Service on the clinical trials on Serdaxin and
several types of financial transactions, but would require your presence when
reasonably asked by me or Ted, or by a director of the Company's board of
directors.
 
The Service to be rendered by you shall always be in accordance with the
professional standard of care commensurate with similarly situated firms in the
Washington, DC Metropolitan area, and you agree that you shall perform your
obligations hereunder in compliance with all laws.


We expect the Service to be provided for at least a period of one year from the
above date; provided, however, that the Service can be terminated by either
party upon at least thirty (30) days’ prior written notice of its intention to
terminate this Agreement.

 
 

--------------------------------------------------------------------------------

 

Under this Agreement, you shall be an independent contractor, and not that of
principal and agent, employer and employee, partnership, or affiliate and this
Agreement confers no power upon you to legally to bind or commit the Company,
its affiliates or others.  You shall be responsible for the payment of all
federal, state and other taxes with respect to all payments made to you.
 
As consideration for the Service, subject to a three (3) year vesting period
with 30% of the shares shall vest on the first (1st) anniversary of the grant
date; 30% on the second (2nd) anniversary of the grant date; and 40% on the
third (3rd) anniversary of the grant date, you shall be eligible to receive
awards of options to purchase 150,000 shares of the Company's stock (the "Stock
Options") in accordance with the terms of the Company's Stock Option Plan (the
"Plan"), as the Plan may be amended, suspended, or terminated from time to time,
and pursuant to the attached stock option agreement (Attachment A).  In the
event that your Service is terminated before the one year term, the award of
Stock Options shall be pro-rated.
 
In addition to Stock Options, the Company agrees that it will be solely
responsible, and will reimburse you, for all out-of pocket costs and expenses
incurred on behalf of the Company in connection with the engagement hereunder as
evidenced by receipts hereunder.
 
This Agreement shall be governed by the laws of the State of Maryland without
regard to principles of conflicts of laws, and shall not be modified in any way,
unless pursuant to a written agreement which has been executed by each of the
parties hereto.  In the event that a dispute shall arise between the parties to
this Agreement concerning any provision of this Agreement (including a claimed
breach hereof), the parties shall first attempt to resolve such dispute in good
faith for at least 20 days.  The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
Maryland for any lawsuits, claims or other proceedings arising out of or
relating to this Agreement and agree not to commence any such lawsuit, claim or
other proceeding except in such courts.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed duplicate of this letter.
 

 
Sincerely yours,
       
By:
/s/ Chang H. Ahn
   
Chang H. Ahn, Ph.D.
   
Chairman/Chief Executive Officer
   
Rexahn Pharmaceuticals, Inc.



Received and Agreed to:
Cognosante, Inc.




By:
/s/ Michele Kang
   
Michele Kang
   
Chief Executive Officer
 



--------------------------------------------------------------------------------